Citation Nr: 0426765	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-02 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1960 to August 
1961.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  

The veteran testified in support of his claims at a hearing 
held at the RO before a Hearing Officer in March 2002.  
During his hearing, he testified that he believed that his 
hepatitis C might have developed secondary to a blood 
transfusion received at a VA Medical Center after service, in 
the early 1980s, perhaps during oral surgery.  See Tr. at 8 
(March 13, 2002).  The veteran's representative reiterated 
this contention in a VA Form 646 (Statement of Accredited 
Representation in Appealed Case) dated July 2004.  The 
veteran's and his representative's statements appear to raise 
a claim of entitlement to compensation under 
38 U.S.C. § 1151, for hepatitis C.  This matter is referred 
to the RO for appropriate action.

The claims now on appeal are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran and his representative if they are required to 
take further action with regard to this appeal. 


REMAND

Additional development by the RO is necessary before the 
Board can decide this appeal.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003), are applicable to the 
veteran's appeal.  The VCAA provides that VA must notify a 
claimant of the information needed to substantiate his claim 
and assist him in obtaining and fully developing all of the 
evidence relevant to that claim.  The United States Court of 
Appeals for Veterans Claims (Court) has mandated that VA 
ensure strict compliance with these provisions.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
case, VA has not strictly complied with the VCAA by providing 
the veteran adequate notice and assistance regarding his 
claims.  

With regard to notice, the Board notes that, in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the Court held 
that the VCAA requires VA to provide notice, consistent with 
the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 
3.159(b), and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, under 38 C.F.R. § 3.159(b). 

In this case, the veteran filed a claim of entitlement to 
service connection for a psychiatric disorder before he filed 
a claim of entitlement to service connection for hepatitis C.  
In the interim, the RO sent the veteran VCAA notice 
pertaining to the first claim.  Since then, the RO has not 
sent the veteran VCAA notice informing him of the evidence 
needed to support the claim of entitlement to service 
connection for hepatitis C, explaining to him whether he is 
responsible for submitting such evidence or whether VA would 
obtain and associate such evidence with the claims file, and 
advising him to provide all evidence in his possession that 
pertains to that claim.  This procedural defect should be 
cured on remand.

With regard to assistance, the Board notes that there is 
relevant evidence that is outstanding and needs to be 
secured.  In a written statement received in July 2004, and 
the VA Form 646 dated July 2004, the veteran and his 
representative, respectively, indicated that there was no 
additional pertinent evidence to submit or retrieve in 
support of this appeal.  However, the veteran identified such 
evidence during the hearing held at the RO in March 2002.  He 
specifically testified that he was first diagnosed with 
hepatitis C at the University of Chicago Hospital in Chicago, 
Illinois, in 1983, and was later diagnosed with hepatitis C 
at VA Medical Centers at Hines and in Minneapolis, Minnesota 
(the latter facility in 2001).  Tr. at 2-4.  The RO obtained 
and associated with the claims file records of the veteran's 
treatment at the VA Medical Centers, and records from those 
facilities confirm such a diagnosis; however, the RO did not 
make any effort to obtain records of the veteran's 1983 
treatment at the University of Chicago Hospital in Chicago, 
Illinois, in 1983.  Moreover, contrary to statements of the 
veteran and his representative, the VA Medical Center at 
Hines did not include these private medical records in the 
records it sent to the RO in support of the veteran's claims. 

Such records are pertinent to the veteran's claim for service 
connection for hepatitis C because the veteran is claiming 
that he developed that disorder secondary either to service, 
during which he allegedly received multiple inoculations by 
needles and was exposed to significant amounts of blood as a 
corpsman, or to a blood transfusion given at a VA Medical 
Center after service.  These outstanding records allegedly 
contain the first diagnosis of hepatitis C and are dated the 
same year the veteran received his blood transfusion, in 
November 1983.  It is thus possible that they could provide 
some insight with regard to the etiology of the veteran's 
hepatitis C.  The RO should secure them on remand.  

There is also additional medical inquiry that needs to be 
completed.  Under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, a VA mental disorders examination is necessary.  The RO 
afforded the veteran such an examination in June 2001, but 
the examiner did not review the veteran's service medical 
records in rendering his diagnoses and he did not offer an 
opinion regarding whether it is at least as likely as not 
that any psychiatric disorder is related to the veteran's 
period of active service.  Rather, he relied upon the 
veteran's reported in-service history, which was accurately 
stated, but incomplete, and concluded that the veteran's 
history of depression episodes were probably due to his long-
standing alcohol and drug abuse.  

Given the foregoing, the RO should afford the veteran another 
VA mental disorders examination, during which an examiner can 
offer a more comprehensive opinion supported by rationale and 
a complete review of the claims file.  The examiner should 
consider the veteran's service medical records, which show an 
in-service suicide attempt that necessitated hospitalization, 
a June 1961 provisional diagnosis of schizophrenia versus 
character behavior disorder, and a June 1961 discharge 
diagnosis of inadequate personality with antisocial and 
emotional instability tendencies, and his post-service 
medical records, which show multiple diagnoses of psychiatric 
disorders dated since 1989.

The RO should also afford the veteran a VA examination of the 
veteran's liver for the purpose of determining whether the 
veteran's hepatitis C is at least as likely as not related to 
his period of active service.  The veteran's service medical 
records show no evidence of an in-service diagnosis of this 
disorder.  However, the veteran relates the disorder to in-
service inoculations, which were allegedly administered by 
needles, including large needle guns.  At present, there is 
no medical opinion of record addressing whether a 
relationship exists between the veteran's hepatitis C and his 
in-service inoculations.

This case is REMANDED for the following development:

1.  After obtaining the necessary 
authorization from the veteran, the RO 
should request, obtain and associate with 
the claims file all pertinent clinical 
records, inpatient and outpatient 
records, consultation reports, and 
progress notes associated with the 
veteran's 1983 treatment for hepatitis C 
at the University of Chicago Hospital in 
Chicago, Illinois. 

2.  The RO should afford the veteran a VA 
mental disorders examination by a 
psychiatrist.  The RO should forward the 
claims file to the examiner for review 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) diagnose all psychiatric 
disorders shown to exist; 

b) offer an opinion regarding 
whether it is at least as likely as 
not that any existing psychiatric 
disorder is related to the veteran's 
period of active service, including 
documented in-service mental 
complaints and treatment; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

3.  The RO should afford the veteran a VA 
liver disorder examination.  The RO 
should forward the claims file to the 
examiner for review and ask the examiner 
to confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) indicate whether the veteran has 
hepatitis C; 

b) offer an opinion regarding 
whether any such disorder is at 
least as likely as not related to 
the veteran's period of active 
service, including alleged 
inoculations administered by needles 
during that time period; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

4.  The RO should review the examination 
reports to ensure that they comply with 
the previous instructions.  If the 
reports are deficient in any regard, the 
RO should undertake the requisite 
corrective action.  

5.  The RO should then review the claims 
file and ensure that any additional 
notification or development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the veteran and 
his representative of the evidence needed 
to support the veteran's claim of 
entitlement to service connection for 
hepatitis C, indicating whether the 
veteran should submit such evidence or 
whether the RO will obtain and associate 
such evidence with the claims file, and 
advising the veteran to submit all 
evidence in his possession that pertains 
to that claim.  The RO should afford the 
veteran and his representative an 
opportunity to respond to this notice by 
submitting evidence or information or by 
identifying evidence to be obtained and 
then take appropriate follow-up steps to 
assist the veteran in obtaining all 
identified evidence.

6.  Once all development is completed, the 
RO should readjudicate the veteran's 
claims based on a consideration of all of 
the evidence of record.  If either benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
provide the veteran and his representative 
a supplemental statement of the case and 
an opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




